Citation Nr: 9923213	
Decision Date: 08/17/99    Archive Date: 08/26/99

DOCKET NO.  96-45 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than October 25, 
1988, for the assignment of a 100 schedular rating for 
ankylosing spondylitis of the lumbar spine, sclerosing 
sacroiliitis, and rheumatoid arthritis of multiple joints, 
previously diagnosed as lumbosacral strain with arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran had active service from August 1963 to April 1970 
and March 1975 until June 1978.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from rating 
decisions of the St. Petersburg, Florida, Regional Office 
(RO) of the Department of Veterans Affairs (VA). 

In a document dated in February 1996, the veteran claimed 
service connection for a thoracic spine disability.  This is 
referred to the RO for appropriate action.   


FINDINGS OF FACT

1.  The veteran appealed the rating decision of September 
1978 that granted service connection for lumbosacral strain 
and assigned a 20 percent disability evaluation, effective 
from June 1978. 

2.  A December 1979 Board decision denied an increased rating 
for lumbosacral strain.  

3.  A July 1982 Board decision granted an increased rating of 
40 percent for lumbosacral strain with arthritis; a September 
1982 rating decision assigned an effective date of July 29, 
1981, for the 40 percent rating, and the veteran filed a 
notice of disagreement (NOD) to the assignment of the 
effective date of the increased rating.

4.  A December 1982 rating decision granted an earlier 
effective date of December 21, 1979, for the assignment of 
the 40 percent disability evaluation and the veteran did not 
perfect a timely appeal from this action.  

5.  A July 1984 rating decision granted a total rating based 
on individual unemployability due to service connected 
disabilities (TDIU), effective from October 20, 1980.  

6.  The veteran filed a NOD as to the effective date of the 
grant of TDIU, and the RO issued a SOC in January 1985, but 
the veteran did not file a substantive appeal.  

7.  A rating decision dated in March 1989 expanded service 
connection to include ankylosing spondylitis of the lumbar 
spine, sclerosing sacroiliitis, and rheumatoid arthritis of 
multiple joints, and granted a 100 percent schedular rating 
and special monthly compensation on account of being helpless 
and the need for aid and attendance (SMC), all effective from 
October 25, 1988.

8.  The veteran was provided with notice of the March 1989 
rating decision in March 1989 and did not appeal.

9.  A January 1990 rating decision denied an increased rating 
for the 100 schedular rating for ankylosing spondylitis of 
the lumbar spine, sclerosing sacroiliitis, and rheumatoid 
arthritis of multiple joints, previously diagnosed as 
lumbosacral strain with arthritis.  

10.  The veteran was provided with notice of the January 1990 
rating decision in that same month and did not appeal.

11.  In August 1990, the veteran claimed an earlier effective 
date for the assignment of the TDIU to the date of service 
discharge; an August 1990 rating decision denied an earlier 
effective date for the assignment of the TDIU.  

12.  The veteran was provided with notice of the August 1990 
rating decision in October 1990 and did not appeal.


CONCLUSIONS OF LAW

1.  The December 1979 Board decision denying an increased 
rating for lumbosacral strain is final.  38 U.S.C.A. 
§§ 7104(b) (West 1991); 38 C.F.R. § 20.1100 (1998).

2.  The July 1982 Board decision granting an increased rating 
for lumbosacral strain with arthritis is final.  38 U.S.C.A. 
§§ 7104(b) (West 1991); 38 C.F.R. § 20.1100 (1998).

3.  The December 1982 decision of the RO granting an earlier 
effective date of December 21, 1979, for the assignment of 
the 40 percent disability evaluation, is final.  38 U.S.C.A. 
§§ 5108 (West 1991); 38 C.F.R §§ 3.104 (1998).

4.  The July 1984 decision of the RO granting TDIU, effective 
from October 20, 1980, is final.  38 U.S.C.A. §§ 5108 (West 
1991); 38 C.F.R §§ 3.104 (1998).

5.  The March 1989 decision of the RO granting a 100 percent 
schedular evaluation and SMC, effective from October 25, 
1988, is final.  38 U.S.C.A. §§ 5108 (West 1991); 38 C.F.R 
§§ 3.104 (1998).

6.  The January 1990 decision of the RO denying an increased 
rating for the 100 schedular rating for ankylosing 
spondylitis of the lumbar spine, sclerosing sacroiliitis, and 
rheumatoid arthritis of multiple joints, previously diagnosed 
as lumbosacral strain with arthritis, is final.  38 U.S.C.A. 
§§ 5108 (West 1991); 38 C.F.R §§ 3.104 (1998).

7.  The August 1990 decision of the RO denying an earlier 
effective date for the assignment of the TDIU rating is 
final.  38 U.S.C.A. §§ 5108 (West 1991); 38 C.F.R §§ 3.104 
(1998).

8.  The criteria for the assignment of an effective date 
earlier than October 25, 1988, for the assignment of a 100 
schedular rating for ankylosing spondylitis of the lumbar 
spine, sclerosing sacroiliitis, and rheumatoid arthritis of 
multiple joints, previously diagnosed as lumbosacral strain 
with arthritis, are not met.  38 U.S.C.A. § 5110(b)(2) (West 
1991); 38 C.F.R §§ 3.104, 3.105, 3.156, 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, it is necessary to determine if the appellant has 
submitted a well-grounded claim within the meaning of 
38 U.S.C.A. § 5107 (West 1991) and, if so, whether VA has 
properly assisted in the development of his claim.  A "well-
grounded" claim is one that is not implausible.  The 
veteran's claim is plausible.  All relevant facts have been 
properly developed and there is sufficient evidence upon 
which to resolve the issue fairly.  Therefore, additional 
development of the record is unnecessary.  

In a document received at the RO in July 1995, the veteran 
made a vague allegation of clear and unmistakable error in 
prior decisions.  However, he did not specifically indicate 
the date of the decisions he was referring to, or make 
specific allegations as to the error.  When attempting to 
raise such a claim, a claimant must describe the alleged 
error with some degree of specificity, and, unless it is the 
kind of error that, if true, would be clear and unmistakable 
error on its face, must provide persuasive reasons as to why 
the result would have been manifestly different but for the 
alleged error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  
In this case, the veteran's vague, nonspecific allegations do 
not rise to the level of an allegation of clear and 
unmistakable error as defined in Fugo.  Thus, there is no 
claim of entitlement to an earlier effective date based on 
clear and unmistakable error.

The veteran contends that he should have been granted a 100 
schedular rating for ankylosing spondylitis of the lumbar 
spine, sclerosing sacroiliitis, and rheumatoid arthritis of 
multiple joints earlier than October 25, 1988.  This case has 
a long and complicated factual and procedural history.  The 
veteran is now service connected for ankylosing spondylitis 
of the lumbar spine, sclerosing sacroiliitis, and rheumatoid 
arthritis of multiple joints, previously diagnosed as 
lumbosacral strain with arthritis.  This disability is rated 
as 20 percent disabling from June 17, 1978; 40 percent 
disabling from December 21, 1979; and 100 percent disabling 
with SMC, from October 25,1988.  A TDIU rating was effective 
from October 1980 until he was granted a 100 percent 
schedular rating for ankylosis spondylitis in 1988.  Thus, 
the veteran has been rated at least 100 percent disabling for 
his service-connected disabilities since October 1980, albeit 
on the basis of TDIU until 1988.

The veteran is asserting that a 100 percent rating should be 
effective from the date in June 1978 when he was granted 
service connection for lumbosacral strain.  A September 1978 
rating decision granted service connection for lumbosacral 
strain based on inservice treatment.  A 20 percent evaluation 
was assigned, effective from June 21, 1978, under Diagnostic 
Code 5295.  The veteran was notified the next month.  He 
appealed the rating assigned to the lumbar disability and the 
denial of service connection for arthritis of the lumbar 
spine and pelvis.  A December 1979 Board decision denied an 
increased rating for lumbar strain and denied service 
connection for arthritis of the lower back.  

A decision of the Board is final unless the Chairman orders 
reconsideration.  38 U.S.C.A. §§ 7103 (West 1991).  When a 
claim is disallowed by the Board it may not thereafter be 
reopened and allowed and a claim based on the same factual 
basis shall not be considered.  38 U.S.C.A. § 7104 (West 
1991).  Since November 21, 1997, 38 U.S.C.A. § 7111(a) 
provides that a decision of the Board is subject to revision 
on the grounds of clear and unmistakable error.  

A claim may be reopened upon a submission of new and material 
evidence and a previous claim may be amended upon a showing 
of clear and unmistakable error in the prior final decision.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.105 (1998).

An April 1980 rating decision expanded service connection to 
include arthritis of the lower back under Diagnostic Code 
5010.  This decision also denied increased ratings for a 
right shoulder disability and lumbosacral strain.  The 
veteran appealed this decision.  The RO denied a TDIU and 
service connection for gouty arthritis in March 1981.  The 
veteran appealed this decision.  A July 1982 Board decision 
granted an increased rating for lumbosacral strain with 
arthritis to 40 percent.  This decision also granted an 
increased rating for the veteran's right shoulder disability 
and remanded the issues of service connection for gouty 
arthritis and a TDIU.  As regards the issue of an increased 
rating for lumbosacral strain with arthritis, this is a final 
decision.  

A decision of the RO becomes final in the absence of a timely 
appeal.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104(a) 
(1998).  A September 1982 rating decision assigned an 
effective date of July 29, 1981 for the 40 percent rating for 
lumbosacral strain with arthritis.  In December 1982, the 
veteran filed a NOD regarding the assignment of the effective 
date of the grant of 40 percent.  A December 1982 rating 
decision granted an earlier effective date of December 21, 
1979 for the assignment of the 40 percent disability 
evaluation.  In January 1983, the RO notified the veteran of 
the assignment of the earlier effective date.  He was also 
informed that unless he responded, the appeal regarding an 
earlier effective date would be withdrawn.  Later that month, 
the veteran submitted a statement but did not address the 
issue of an earlier effective date.  Since he did not appeal 
that decision within the requisite time, the December 1982 
rating decision became final. 

A December 1983 rating decision granted service connection 
for gouty arthritis.  Based on recommendations of the 
Director of Compensation and Pension Services, a July 1984 
rating decision granted a TDIU rating.  The effective date of 
the grant of TDIU was October 20, 1980.  The veteran filed a 
NOD to the assignment of the effective date of the TDIU in 
August 1984. The RO issued a SOC concerning this issue in 
January 1985; however, the veteran failed to file a 
substantive appeal.  Because the decision was not duly 
appealed, it is final.  

A rating decision dated in March 1989 expanded the service-
connected disability to include ankylosing spondylitis of the 
lumbar spine, sclerosing sacroiliitis, and rheumatoid 
arthritis of multiple joints, and granted a 100 percent 
schedular rating under Diagnostic Code 5002.  The veteran was 
also granted a special monthly compensation on account of 
being helpless and the need for aid and attendance (SMC).  
The effective date for each grant was October 25, 1988.  He 
was notified that month.  

A January 1990 rating decision denied an increased rating for 
the 100 schedular rating for ankylosing spondylitis of the 
lumbar spine, sclerosing sacroiliitis, and rheumatoid 
arthritis of multiple joints, previously diagnosed as 
lumbosacral strain with arthritis.  The veteran did not file 
a timely appeal.  Consequently, the January 1990 rating 
decision is final.  

In August 1990, the veteran claimed an earlier effective date 
for the assignment of the TDIU to the date of service 
discharge.  An August 1990 rating decision denied an earlier 
effective date for the assignment of the TDIU.  The veteran 
was so informed by a letter dated in October 1990.  He did 
not perfect a timely appeal to this issue.  Therefore, this 
rating decision is final.  

A June 1993 rating decision proposed to sever service 
connection for ankylosing spondylitis and SMC.  The veteran 
was notified in August 1993, and filed a NOD later that 
month.  An October 1993 rating decision severed service 
connection for ankylosing spondylitis and SMC.  However, the 
TDIU rating remained in effect.  The veteran filed a NOD in 
October 1993.  A supplemental statement of the case (SSOC) 
that addressed the issue of restoration of service connection 
for ankylosing spondylitis was issued in January 1994.  The 
veteran responded in February 1994.  

In June 1994, the RO received two separate statements, both 
dated June 17, 1994.  In one, the veteran stated simply:  
This is to inform the V.A. that I wish to withdraw my appeal.  
The other, filed by the veteran's representative, stated that 
the veteran requested that his claim for service connection 
for ankylosing spondylitis be reopened.  

Rating decisions in December 1994 and February 1995 
determined that the veteran had not submitted new and  
material evidence to reopen a claim for service connection 
for ankylosing spondylitis and SMC.  The veteran filed a NOD 
in January 1995.  A statement of the case (SOC) was issued in 
February 1995 and a VA Form 9 was received later that month.  
A personal hearing was held in May 1995 and the hearing 
officer restored service connection for ankylosing 
spondylitis and SMC.  

A June 1995 rating decision restored service connection for 
ankylosing spondylitis and SMC, effective from October 25, 
1988.  However, in a statement received in June 1995, the 
veteran noted disagreement with the effective date of 
assignment of the date of service connection.  An October 
1995 rating decision denied an earlier effective date for 
service connection for ankylosing spondylitis.

At the veteran's March 1996 personal hearing, the veteran 
explained that he disagreed with the assignment of the 
effective date of the 100 percent schedular rating assigned 
for ankylosing spondylitis.

A May 1996 rating decision granted an earlier effective date 
for service connection for ankylosing spondylitis, from June 
1978.  The effective dates of the disability ratings were 
maintained, however, at 20 percent from June 17, 1978; 40 
percent from December 21, 1979; and 100 percent from October 
25, 1988.   

The veteran has argued on many occasions that his service-
connected disability should be rated at 100 percent from the 
effective date of service connection in 1978.  As noted 
above, he argued in 1984, when he was granted the TDIU 
rating, that he should be granted a total rating effective 
from 1978, the time of the initial grant of service 
connection for lumbosacral strain.  However, he failed 
perfect an appeal and that rating decision is final.  In 
August 1990, he again argued for an earlier affective date 
for the assignment of the TDIU; however, he failed to perfect 
a timely appeal and that rating decision is also final.  At 
this point, the veteran is now appealing the June 1995 rating 
action that restored service connection for ankylosing 
spondylitis and again arguing for an earlier effective date 
beginning in 1978 for a total rating.  

It should be pointed out that in June 1994 the veteran 
actually withdrew the appeal from the severance and reopened 
his claim for service connection for ankylosis spondylitis.  
In that case, the rating decision of October 1993, which 
severed service connection, is final.  When the RO later 
granted service connection based on the reopened claim of 
June 17, 1994, the effective date would have normally been no 
earlier that the reopened claim.  The effective date of an 
award of disability compensation based on an original claim 
or a claim reopened after final disallowance is the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (1998).  
Nonetheless, the RO restored service connection back to the 
date of severance.

The June 1995 rating decision, which formed the basis of the 
appeal now before the Board, only restored service connection 
for ankylosing spondylitis and the ratings that were effect 
at the time of the severance.  As this action simply reverses 
the action taken in the October 1993 rating decision (which 
severed service connection for ankylosing spondylitis), there 
is nothing left for the veteran to actually appeal from the 
June 1995 rating decision.  Moreover, as the earlier 
decisions that assigned the 20, 40 and 100 percent 
evaluations are final, the veteran must submit new and 
material evidence or make specific arguments regarding clear 
and unmistakable error in order to change those final 
decisions.  This he has not done.

It follows that, while the veteran has alleged that his 
disability was 100 percent disabling essentially since his 
lumbosacral strain was diagnosed in 1978, he is precluded, by 
virtue of the earlier decisions, including the Board's 1979 
decision (that denied an increased rating in excess of 20 
percent for lumbosacral strain), the December 1982 rating 
action (that awarded the 40 percent evaluation effective from 
December 21, 1979), and the January 1990 rating decision 
(that denied an increased rating for ankylosing spondylitis), 
from being awarded an effective date for a 100 percent 
evaluation for his ankylosing spondylitis earlier than 
October 1988. In reviewing a similar factual scenario, the 
Court recently observed that:

[T]he appellant had filed a formal claim 
that encompassed secondary service 
connection for his anxiety disorder.  
Nevertheless, pursuant to that 
application the VARO afforded the 
appellant a psychiatric examination and 
determined that his anxiety disorder was 
a non-service-connected condition.  The 
appellant did not appeal that 
determination, and it became final.  See 
38 U.S.C. § 7105(c) (stating that if a 
timely NOD is not filed, the VARO 
determination becomes final).  Because 
that determination is final, it cannot be 
reversed or revised absent evidence that 
the decision was clearly and unmistakably 
erroneous.  See 38 U.S.C. § 5109A.  The 
appellant has not specifically alleged 
clear and unmistakable error before this 
Court or the Board.  See Fugo v. Brown 6 
Vet. App. 40, 44 (1993).  Therefore, the 
date that his 1964 application for 
compensation benefits was filed cannot 
serve as the effective date of his recent 
award of secondary service connection for 
his anxiety disorder.  See Hazan v. 
Gober, 10 Vet. App. 511, 520 (1997). 
(holding that for effective date 
purposes, "the application . . . must be 
an application on the basis of which the 
increased rating was awarded"); 
Washington v. Gober, 10 Vet. App. 391, 
393 (1997).  ("The fact that the 
appellant had previously submitted claim 
applications, which had been denied, is 
not relevant to the assignment of an 
effective date based on a current 
application."); Wright v. Gober, 10 Vet. 
App. 343, 346-47 (1997).  (holding that 
an application that had been previously 
denied could not preserve an effective 
date for a later grant of benefits based 
on a new application).  Lalonde v. West, 
__Vet. App. __ No. 97-841, slip op. at 7 
(May 11, 1999).  

As noted, the veteran can challenge the validity of the 
previously mentioned Board and rating decisions that assigned 
the 20, 40 and 100 percent ratings, on different grounds, 
e.g., clear and unmistakable error.  See Flash v. Brown, 8 
Vet. App. 332 (1995).  The veteran has not, however, properly 
raised such an issue, nor will the Board address such in this 
decision.   


ORDER

An effective date earlier than October 25, 1988, for the 
assignment of a 100 schedular rating for ankylosing 
spondylitis of the lumbar spine, sclerosing sacroiliitis, and  
rheumatoid arthritis of multiple joints, previously diagnosed 
as lumbosacral strain with arthritis, is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

